Citation Nr: 0725251	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-40 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
September 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2006.  

In July 2006 the Board remanded the veteran's claim for a 
compensable rating for his service-connected bilateral 
hearing loss to the RO via the Appeals Management Center 
(AMC) for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected hearing loss disability currently 
is shown to be manifested by level I hearing acuity in the 
right ear and level II hearing acuity in the left ear.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Suppl. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII 
and Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2003 letter and a May 2002 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2002 letter advised the veteran that VA would make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The April 
2003 letter stated that VA was responsible for getting 
current treatment records from the Naval Hospital.

A January 2005 letter specifically advised the veteran, "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the January 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Supplemental 
Statement of the Case (SSOC) in March 2005.   

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and though 
this was not expressly done the Board's decision herein 
denies the claim for a compensable rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards to a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a compensable 
rating for the service-connected disability of bilateral 
hearing loss. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  This results in a 
score, expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85 (2004), and the intersection of the scores 
provides the percentage of disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.



% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 






Table VII


PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  
As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In July 2005, the most recent VA audiological evaluation of 
record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
45
50
55
46
LEFT
N/A
50
55
55
65
56

Speech recognition scores were 96 percent for the right ear 
and 88 percent for the left ear.  The examiner's impression 
was that the tests results revealed in the right ear mild 
sloping to moderately severe sensorineural hearing loss and 
in the left ear mild sloping to moderately severe 
sensorineural hearing loss.  

The examiner also noted that the veteran's word recognition 
scores were excellent in the right ear and good in the left 
ear.  The examiner also noted that the veteran demonstrated a 
hypermobile middle ear system in the right ear and high 
normal in the left ear.  

Applying the determinations of the July 2005 examination to 
Table VI, the veteran's right ear (puretone average 46 and 
speech discrimination 96 percent) is a Level I hearing loss.  

The veteran's left ear (puretone average 56 and speech 
discrimination 88 percent) is a Level II hearing loss.  When 
a Level I and Level II hearing loss is charted in Table VII, 
the result is a 0 percent (noncompensable) rating.  

The Board accordingly finds that veteran is not entitled to 
an increased (compensable) rating for his service-connected 
bilateral hearing loss.  

The Board notes that the veteran's representative asserted 
that the July 2005 VA audiological evaluation is not current 
for rating purposes and the veteran should be afforded a new 
VA audiological examination.  However, the Board finds that 
the July 2005 is adequate to provide a picture of the 
veteran's current bilateral hearing loss.  

The Board also notes that the veteran testified at his March 
2006 hearing that he was scheduled for a VA audiological 
evaluation at the end of March 2006 and the Veterans Law 
Judge left the record open for 60 days for this evidence.  

In July 2006 the Board remanded the veteran's claim for a 
compensable rating for his service-connected bilateral 
hearing loss to the Appeals Management Center (AMC) in order 
to obtain the veteran's March 2006 VA audiological 
examination.  

In August 2006 the AMC sent the veteran a letter requesting 
the location of the March 2006 examination since the veteran 
testified that he went to the VA Medical Centers in Syracuse 
and Pensacola.  However, the veteran did not reply to the 
AMC's letter and the AMC received only treatment reports for 
a hearing aid from April 2006.  

It is also noted that the veteran had a VA audiological 
evaluation in May 2003 and the veteran's results were similar 
to the July 2005 VA audiological examination and the 
audiologist stated that the veteran had a mild to moderately 
severe hearing loss in both ears. 

Based on the actions of the AMC and on the May 2003 
audiological evaluation the Board finds that the VA's duty to 
assist has been fulfilled and that the veteran's July 2005 VA 
audiological examination is adequate enough to show the 
veteran's current disability.  

Based on the July 2005 VA audiological examination the Board 
finds that the veteran's service-connected bilateral hearing 
loss does not warrant a compensable rating.  



ORDER

A increased, compensable rating for the service-connected 
bilateral hearing loss is denied.  



___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


